DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/08/22 has been entered. 
Response to Arguments
Applicant’s arguments, see pages 13-14 of the amendment, filed 07/08/22, with respect to the objection(s) to claim(s) 13 and 17 as being substantial duplicates is persuasive and the objection is withdrawn.
The Terminal Disclaimer approved on 04/10/22 has obviated the double patenting rejection of claims 13 and 17 and the rejection is withdrawn.
Applicant’s arguments, see pages 9-10 of the amendment, filed 07/08/22, with respect to the rejection(s) of claim(s) 1 and dependents under 35 USC 112(a) have been fully considered, but are not persuasive. Applicant points to the description of the embodiment of Fig. 27 for support for the claim amendments. However, claim 1 recites, “in a second of the at least two states, the mass is disengaged from the turbine while the electrical load is still engaged” while para. 1185 of the specification, which discusses Fig. 27, states, “In step 2714, as a result of a rotational rate lower that the second threshold value, or too small to keep an automatic clutch engaged, electrical converter 104 is disconnected from shaft 2211 and turbine 2212, significantly diminishing the resistive forces acting on shaft 2211 and turbine 2212 (e.g., the electrical load and mechanical drag)” (emphasis added).  Therefore, the disclosure as originally filed does not support claims to an embodiment where a mass is disconnected from the turbine shaft while an electrical generator remains attached to said turbine shaft.
Applicant goes on to discuss the double patenting rejection of claims 13 and 17. While this rejection has been withdrawn, it should be noted that while Applicant’s remarks appear to address a statutory double patenting rejection, the rejection of claims 13 and 17 was a non-statutory double patenting rejection.
Applicant’s remarks regarding the Restriction Requirement have been addressed in previous Office actions.  The finality of the restriction requirement is maintained.
Specification
The amendment filed 07/08/22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: in claim 1, the mechanism causing the mass to disengage from the turbine while the electrical load is still engaged.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 8-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites the following limitation:
“in a second of the at least two states, the mass is disengaged from the turbine while the electrical load is still engaged”
Several embodiments of the invention are disclosed which deal with increasing or decreasing the turbine rotor’s moment of inertia with either added weight or the use of flywheels, and/or causing the turbine to engage and disengage with an electrical generator and electrical load depending on the rotational speed of the turbine shaft.  However, the disclosure does not include a description of an embodiment wherein a mass can be engaged and disengaged from the turbine shaft independent of the generator/electrical load.  The embodiments of Fig. 1-21 describe altering the turbine shaft’s moment of inertia by using flywheels, however the flywheel masses remain attached to the turbine shaft during operation.  The embodiments of Fig. 22 and 25 describe a mechanism for engaging and disengaging a load from the turbine shaft in the form of clutch 2206, however it is the electrical load which is engaged and disengaged.  While the generator does have a mass and would slow the rotation of the turbine shaft, the mass discussed in the specification (2210) remains attached to the turbine shaft.  Therefore, the disclosure fails to describe an embodiment wherein a mass is engaged and disengaged with the turbine shaft independently of the electrical load as claimed in claim 1.
Claims 1-6 and 8-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim(s) 1-6 and 8-12 is/are nonenabling because one having ordinary skill in the art could not make or use the invention from the disclosure coupled with information known in the art without undue experimentation.  An analysis of the Wands factors reveals that the following factors weigh against enablement: amount of direction provided by inventor, existence of working examples, and quantity of experimentation. In re Wands, 858 F.2d 731 (Fed. Cir. 1988); MPEP § 2164.01 (a). It is noted that the determination of undue experimentation is reached by weighing all the factors and that no single factor is dispositive (MPEP 2164.01 (a)).
As discussed above with regards to the amendments to claim 1 constituting new matter, the disclosure as originally filed provides no description of a mechanism wherein a mass is engaged and disengaged with the turbine shaft independently of the electrical load.  Rather, in the embodiments disclosed, the mass is either static, as with mass 2210, or must remain attached to the turbine shaft in order to achieve its intended result as in the flywheels of Fig. 1-21.  Therefore, the inventor has provided no direction as to how to implement such a mechanism.
As pointed out by Applicant in the remarks of 11/12/21, the prior art teaches mechanisms in which an electrical load and mass can be engaged and disengaged with a turbine shaft, but not in a way in which the mass can be moved between two states while the turbine generates electricity in both states.  The lack of working examples therefore weighs against enablement of claim 1.
Mechanisms such as the clutch discussed in the application are well known in the mechanical arts and are used in many applications to engage and disengage elements from rotating shafts.  One of ordinary skill in the art would be capable of developing a system in which a mass can be engaged and disengaged from a turbine shaft. However, in order to arrive at such a configuration after starting with the disclosed invention of the application would require not simply filling in blanks where the details are not explained, but significantly modifying Applicant’s invention.  Depending on the embodiment used as a starting point, the flywheels of Fig. 1-21, or mass 2210 would have to be moved from the location described in the disclosure and combined with a mechanism to engage and disengaged the shaft.  To modify the disclosed invention to achieve the claimed functionality would require an undue amount of experimentation.
Upon the weight of all of these factors, one of ordinary skill in the art would not have been enabled by the originally filed disclosure to make and/or use the claimed invention without undue experimentation and therefore claim(s) 1-6 and 8-12 is/are not enabled.
Allowable Subject Matter
Claims 13 and 17 allowed.  Approval of he Terminal Disclaimer on 04/10/22 has obviated the rejections based upon double patenting. Additionally, claims 13 and 17 contain the same limitations found allowable in parent application serial number 12/702,106.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W. BROWN whose telephone number is (571)270-3372. The examiner can normally be reached Monday-Friday 10:00-6:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM W BROWN/Examiner, Art Unit 3745           

/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745